DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites a paint composition comprising “two types of isocyanurate”. The specification and claims do not define the term “type”. The ordinary meaning of the term “type” is “the general form, structure, or character distinguishing a particular kind, group, or class of beings or objects” or “a kind, class, or order as distinguished by a particular character” (OED). The specification and claims do not indicate what form, structure, or characteristics are necessary or sufficient for one isocyanurate to be distinguished from a different “type” of isocyanurate.
For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the recited two types of isocyanurate. Claim 1 is therefore indefinite. Claims 2-7 are ultimately dependent upon independent claim 1, and because they do not remedy the deficiency of claim 1, they are rejected on the same ground.

Independent claim 1 recites a paint composition containing a polyol and a polyisocyanate; these recited components are monomeric reagents that react with one another. The claim also recited a property of “the composition” regarding an elastic work recovery. Because the composition is drawn to the monomeric reagents, the recited property is, by a literal reading, drawn to the property of the composition of the monomeric reagents. However, the specification (Spec. p. 11, l. 27 to p. 12, l. 10) discloses the elastomer work recovery of a paint film sheet having a thickness of 50 µm, and this appears to refer to the reaction product of the polyol and polyisocyanate.
The recited property thus appears to refer to the cured paint rather than to the composition of reagents that is recited, and this inconsistency raises doubt as to whether the claim is drawn to the composition of the monomeric reagents or else to the reaction product of the polyol and polyisocyanate.
Claim 1 is therefore indefinite. Claims 2-7 are ultimately dependent upon independent claim 1, and because they do not remedy the deficiency of claim 1, they are rejected on the same ground.

Claim 3 refers to “the isocyanurate” of base claim 1. Base claim 1 recites “two types of isocyanurate”. The reference in claim 3 to “the isocyanurate” does not set forth with reasonable clarity whether it pertains to only one of the two types of isocyanurate or else to both of the two types of isocyanurate.

Claim 4 recites a paint composition comprising “two types of polyester polyol”. The specification and claims do not define the term “type”. The ordinary meaning of the term “type” is “the general form, structure, or character distinguishing a particular kind, group, or class of beings or objects” or “a kind, class, or order as distinguished by a particular character” (OED). The specification and claims do not indicate what form, structure, or characteristics are necessary or sufficient for one polyester polyol to be distinguished from a different “type” of polyester polyol.

Claim 6 refers to “[t]he golf ball” of claim 1 and to “the cover” of the golf ball. Claim 1 is drawn to a golf ball paint composition, but not to a golf ball itself or a cover. The references in claim 6 to a golf ball and its cover thus lack antecedent basis.
For examination purposes, the reference to claim 1 has been construed as a typographical error of claim 5.

Claim 7 refers to “[t]he golf ball” of claim 1, to “the paint film”, and to “the cover” of the golf ball. Claim 1 is drawn to a golf ball paint composition, but not to a golf ball itself, a film, or a cover. The reference in claim 7 to a golf ball, a film, and to a cover thus lack antecedent basis.
For examination purposes, the reference to claim 1 has been construed as a typographical error of claim 5.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764